      Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 1 of 10




 1                                UNITED STATES DISTRICT COURT
 2                                         DISTRICT OF NEVADA
 3                                                  ***
 4    CARLOS ALVIZO,
                                                                 Case No. 2:20-cv-00805-EJY
 5                   Plaintiff,
 6           v.                                                            ORDER
 7    ANDREW SAUL, Commissioner of Social
      Security,
 8
                     Defendant.
 9

10          Plaintiff Carlos Alvizo (“Plaintiff”) seeks judicial review of the final decision of the
11   Commissioner of the Social Security Administration (“Commissioner” or the “Agency”) denying
12   his application for disability insurance benefits (“DIB”) and supplemental security income (“SSI”)
13   under Titles II and XVI of the Social Security Act, respectively. For the reasons below, the final
14   decision of the Commissioner is affirmed.
15                                         I.      BACKGROUND
16          On October 14, 2016, Plaintiff filed applications for DIB and SSI alleging an onset date of
17   disability beginning December 15, 2015.           Administrative Record (“AR”) 204-19.            The
18   Commissioner denied Plaintiff’s claims by initial determination on July 11, 2017, and again upon
19   reconsideration on September 29, 2017. AR 51-110. On October 6, 2017, Plaintiff requested a
20   hearing before an Administrative Law Judge (“ALJ”). AR 136-137. After conducting a hearing on
21   April 23, 2019 (AR 33-50), ALJ Michael Shilling issued his determination that Plaintiff was not
22   disabled on May 2, 2019 (AR 16-26). Plaintiff timely requested that the Appeals Council review
23   the decision by the ALJ, but the Appeals Council denied that request on March 23, 2020. AR 1-6.
24   When the Appeals Council denied Plaintiff’s request for review, the ALJ’s May 2, 2019 decision
25   became the final order of the Commissioner. 42 U.S.C. § 405(g). This civil action followed.
26                                   II.        STANDARD OF REVIEW
27          The reviewing court shall affirm the Commissioner’s decision if the decision is based on
28   correct legal standards and the legal findings are supported by substantial evidence in the record. 42
                                                      1
      Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 2 of 10




 1   U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir. 2004).

 2   Substantial evidence is “more than a mere scintilla. It means such relevant evidence as a reasonable

 3   mind might accept as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401

 4   (1971) (internal citation and quotation marks omitted). In reviewing the Commissioner’s alleged

 5   errors, the Court must weigh “both the evidence that supports and detracts from the

 6   [Commissioner’s] conclusion.” Martinez v. Heckler, 807 F.2d 771, 772 (9th Cir. 1986) (internal

 7   citations omitted).

 8           “When the evidence before the ALJ is subject to more than one rational interpretation, we

 9   must defer to the ALJ’s conclusion.” Batson, 359 F.3d at 1198, citing Andrews v. Shalala, 53 F.3d

10   1035, 1041 (9th Cir. 1995). A reviewing court, however, “cannot affirm the decision of an agency

11   on a ground that the agency did not invoke in making its decision.” Stout v. Comm’r Soc. Sec.

12   Admin., 454 F.3d 1050, 1054 (9th Cir. 2006) (internal citation omitted). Finally, the Court may not

13   reverse an ALJ’s decision on account of an error that is harmless. Burch v. Barnhart, 400 F.3d 676,

14   679 (9th Cir. 2005) (internal citation omitted). “[T]he burden of showing that an error is harmful

15   normally falls upon the party attacking the agency’s determination.” Shinseki v. Sanders, 556 U.S.

16   396, 409 (2009).

17                                          III.    DISCUSSION

18   A.      Establishing Disability Under The Act

19           To establish whether a claimant is disabled under the Act, there must be substantial evidence

20   that:

21           (a)    the claimant suffers from a medically determinable physical or mental
             impairment that can be expected to result in death or that has lasted or can be
22           expected to last for a continuous period of not less than twelve months; and
23           (b)    the impairment renders the claimant incapable of performing the work that
             the claimant previously performed and incapable of performing any other
24           substantial gainful employment that exists in the national economy.
25   Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999), citing 42 U.S.C. § 423(d)(2)(A). “If a claimant

26   meets both requirements, he or she is disabled.” Id.

27           The ALJ employs a five-step sequential evaluation process to determine whether a claimant

28   is disabled within the meaning of the Act. Bowen v. Yuckert, 482 U.S. 137, 140 (1987); 20 C.F.R.

                                                      2
      Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 3 of 10




 1   § 404.1520(a). Each step is potentially dispositive and “if a claimant is found to be ‘disabled’ or

 2   ‘not-disabled’ at any step in the sequence, there is no need to consider subsequent steps.” Tackett,

 3   180 F.3d at 1098 (internal citation omitted); 20 C.F.R. § 404.1520. The claimant carries the burden

 4   of proof at steps one through four, and the Commissioner carries the burden of proof at step five.

 5   Tackett, 180 F.3d at 1098.

 6          The five steps are:
 7          Step 1. Is the claimant presently working in a substantially gainful activity? If so,
            then the claimant is “not disabled” within the meaning of the Social Security Act
 8          and is not entitled to [DIB]. If the claimant is not working in a substantially gainful
            activity, then the claimant’s case cannot be resolved at step one and the evaluation
 9          proceeds to step two. See 20 C.F.R. § 404.1520(b).
10          Step 2. Is the claimant’s impairment severe? If not, then the claimant is “not
            disabled” and is not entitled to [DIB]. If the claimant’s impairment is severe, then
11          the claimant’s case cannot be resolved at step two and the evaluation proceeds to
            step three. See 20 C.F.R. § 404.1520(c).
12
            Step 3. Does the impairment “meet or equal” one of a list of specific impairments
13          described in the regulations? If so, the claimant is “disabled” and therefore entitled
            to [DIB]. If the claimant’s impairment neither meets nor equals one of the
14          impairments listed in the regulations, then the claimant’s case cannot be resolved
            at step three and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(d).
15
            Step 4. Is the claimant able to do any work that he or she has done in the past? If
16          so, then the claimant is “not disabled” and is not entitled to [DIB]. If the claimant
            cannot do any work he or she did in the past, then the claimant’s case cannot be
17          resolved at step four and the evaluation proceeds to the fifth and final step. See 20
            C.F.R. § 404.1520(e).
18
            Step 5. Is the claimant able to do any other work? If not, then the claimant is
19          “disabled” and therefore entitled to [DIB]. See 20 C.F.R. § 404.1520(f)(1). If the
            claimant is able to do other work, then the Commissioner must establish that there
20          are a significant number of jobs in the national economy that claimant can do.
            There are two ways for the Commissioner to meet the burden of showing that there
21          is other work in “significant numbers” in the national economy that claimant can
            do: (1) by the testimony of a vocational expert [(“VE”)], or (2) by reference to the
22          Medical-Vocational Guidelines at 20 C.F.R. pt. 404, subpt. P, app. 2. If the
            Commissioner meets this burden, the claimant is “not disabled” and therefore not
23          entitled to [DIB]. See 20 C.F.R. §§ 404.1520(f), 404.1562. If the Commissioner
            cannot meet this burden, then the claimant is “disabled” and therefore entitled to
24          disability benefits. See id.
25   Id. at 1098-99 (internal alterations omitted).

26

27

28
                                                      3
         Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 4 of 10




 1   B.      Summary of ALJ’s Findings

 2           At step one, the ALJ determined that Plaintiff engaged in substantial gainful activity during

 3   the first three quarters of 2018. AR 21. 1 Thereafter, the ALJ also found Plaintiff did not engage in

 4   substantial gainful activity during a “continuous 12-month period,” and addressed the remainder of

 5   the findings to this period of time. AR 22.

 6           At step two, the ALJ found Plaintiff had severe medically determinable impairments of

 7   “degenerative disc disease of the cervical and lumbar spine.” Id. At step three, the ALJ found that

 8   Plaintiff’s impairment did not meet or equal any “listed” impairment in 20 C.F.R., Part 404, Subpart

 9   P, Appendix 1. AR 23.

10           In preparation for step four, the ALJ found that Plaintiff had the residual functional capacity
               2
11   (“RFC”) through the date last insured to “perform light work as defined in 20 CFR 404.1567(b)

12   and 416.967(b)[,] … lift 20 pound[s] occasionally and 10 pounds frequently, sit for 6 hours out of

13   an 8 hour workday[,] and stand and walk for 6 hours out of an 8 hour workday.” Id. Plaintiff “can

14   never climb ladders, ropes, or scaffolds[, but] can occasionally crawl.” Id. Plaintiff is limited to

15   “occasional overhead reaching” and “must avoid unprotected heights and hazardous moving

16   machinery.” Id.

17           At step four, the ALJ found Plaintiff is “capable of performing past relevant work as a retail

18   sales clerk” because retail work does not require Plaintiff to perform “work-related activities

19   precluded by the claimant’s” RFC. AR 26.

20           Based on the above, the ALJ concluded that Plaintiff “has not been under a disability, as

21   defined in the Social Security Act, from December 15, 2015, through the date of this decision.” Id.

22   C.      Plaintiff’s Symptom Testimony

23           At the April 23, 2019 administrative hearing, Plaintiff testified that he is right-handed, 59

24   years old, 6 foot 5 inches tall, and weighs 200 pounds. AR 36. Plaintiff stated he did not progress

25

26
     1
27           The ALJ’s reference to 2013 at AR 21 is a typographical error.
     2
             “Residual functional capacity” is defined as “the most you can still do despite your limitations.” 20 C.F.R. §
28   416.945(a)(1).
                                                              4
      Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 5 of 10




 1   far in school, can read but cannot write in English; although he can “[m]aybe” write in Spanish. AR

 2   37, 43.

 3             Plaintiff is divorced and lives with his friends. AR 37. He usually does not help with

 4   housework, although he sometimes cleans the house for about “three minutes” at a time. AR 44.

 5   Plaintiff makes food for himself and does his own laundry, but Plaintiff generally does not go outside

 6   because he has no desire to do so. AR 45. Plaintiff’s friend drove him to the administrative hearing.

 7   AR 37. Although Plaintiff has a driver’s license, he “sometimes” suffers from “anxiety … and panic

 8   disorders” that prevent him from driving for very long. Id. Plaintiff quit smoking cigarettes two

 9   years ago. Id.

10             Plaintiff testified that he “like[s] to work,” but that he can no longer do so because he is

11   unable to “move or lift” heavy objects. AR 38. Plaintiff testified that he last worked in a pawn shop

12   inventorying merchandise in the third quarter of 2018. Id. Prior to the pawn shop, Plaintiff worked

13   as a “salesman,” while also fulfilling lifting, shipping, receiving, and moving duties at a Caesar’s

14   Palace gallery. AR 38-39. Plaintiff stated he did a lot of “heavy lifting” while working at the gallery,

15   including moving bronze statutes weighing up to 2,000 pounds. AR 39. Plaintiff left this job

16   because his back, left arm, left shoulder, neck, and pinky, ring, and middle fingers on his left hand

17   were painful. AR 39-40. Plaintiff stated his doctor believes he may have a “pinched nerve” that

18   could require surgery. AR 40.

19             Plaintiff has difficulty using his left hand to hold items. For example, he does not have the

20   strength to open soft drink bottles with that hand. Id. After he transitioned jobs, Plaintiff explained

21   to his boss at the pawn shop that he could not lift heavy objects. AR 41. Plaintiff testified that he

22   can now consistently lift 20 to 25 pounds at most. Id.

23             Plaintiff has difficulty standing for long periods. At most, Plaintiff stated he can stand for

24   an hour before needing to sit down and take a break for at least “half-an-hour.” AR 41-42. Once he

25   rests, Plaintiff stated he can resume walking; although, he feels a “lot of fatigue.” Id. Plaintiff has

26   trouble with his vision and suffers from diabetes. AR 42. Plaintiff takes medication to treat

27   depression, anxiety, diabetes, high cholesterol, and the pain in his neck. Id. Plaintiff feels dizziness,

28   drowsiness, and nausea as side effects from his medication. Id. Plaintiff has had three sporadic

                                                        5
         Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 6 of 10




 1   panic attacks due to his anxiety. AR 43. Plaintiff acknowledged that he could get surgery to treat

 2   the persisting pain in his back, but he is too “chicken” to go forward with surgery. Id.

 3           When asked by the ALJ, Plaintiff testified it was “[p]robably” true that he worked from 2009

 4   to 2014 in a jewelry store. AR 44. Plaintiff also confirmed he not only lifted “heavy stuff like

 5   showcases,” but also worked as a “sales person” at the jewelry shop. Id.

 6   D.      Vocational Expert Testimony

 7           Vocational Expert (“VE”) Karen Terrill testified that Plaintiff’s previous job consisted of

 8   work as a “retail sales representative” 3 (physical demand at the “light” level, SVP skill level 3, a

 9   semiskilled job) and as a “stocker” 4 (physical demand at the “heavy” or “very heavy” level, SVP

10   skill level 4, a semiskilled job). AR 46-47. Thus, the VE testified Plaintiff’s past relevant work

11   consisted of the retail sales representative and stocker occupations. Id.

12           The ALJ asked the VE to assume a hypothetical individual the “same age” and “educational

13   background” as Plaintiff with the “same work history” who can “occasionally lift 20 pounds,

14   frequently [lift] ten pounds[,] . . . [w]alk or stand six of eight hours[, s]it for six of eight hours[,] . . .

15   never climb ropes, scaffolds or ladders[,] … occasionally crawl[,] . . . occasional[ly] overhead reach[,

16   but must] . . . avoid unprotected heights and hazardous, moving machinery.” AR 47. With these

17   parameters in mind, the ALJ asked if this hypothetical person could return to his past work? Id. In

18   response, and based on her thirty years of professional experience, the VE testified that the

19   hypothetical person described by the ALJ could perform Plaintiff’s past work as a retail sales

20   representative as that occupation is generally or normally performed. AR 48. Nonetheless, the VE

21   noted that the DOT does not specifically discuss the extent to which someone can reach overhead,

22   but instead refers to “reaching in all directions,” and confirmed that such an individual, “limited to

23   sedentary work,” would not have any “skills readily transferable to skilled or semiskilled” work. Id.

24           When questioned by Plaintiff’s counsel, the VE testified that the hypothetical individual

25   posed by the ALJ would not be able to perform Plaintiff’s past work if the individual was limited to

26   “occasional reaching in any direction.” Id. The VE, again, confirmed that the DOT does not

27
     3
             Dictionary of Occupational Titles (“DOT”) number 279.357-054.
28   4
             DOT number 299.367-014.
                                                          6
      Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 7 of 10




 1   distinguish between overhead reaching and reaching in any particular direction. Id. The VE further

 2   testified that, as generally performed, a retail sales representative position “requires frequent

 3   reaching, and typically [such a position involves] reaching in a plane that is in front of you.” AR

 4   48-49.

 5            Plaintiff’s told the VE that his client testified to “some difficulties due to medications,”

 6   including an “inability to focus and concentrate.” AR 49. The VE responded that an employer in

 7   the sales industry would “allow for off-task behavior of five to absolutely no more than ten percent

 8   of an overall workday, . . . a few seconds here, a few seconds there, type situation. Exceeding those

 9   limitations would preclude all employment.” Id. Plaintiff’s attorney also emphasized with the VE

10   that Plaintiff “spoke of difficulties standing for long periods in the day,” and ask whether the sales

11   representative position could be “performed with a sit/stand option.” Id. The VE responded that the

12   position is generally not performed with a sit/stand option, although there “may be some employers

13   that will make that accommodation, but not as a standard.” Id. That is, a sales representative is

14   expected to “stand and walk up to six hours a day” on the job. Id. Finally, the VE testified that

15   employers “allow for half-a-day to no more than one day sick leave every month” for retail sales

16   representatives. AR 50.

17   E.       Issue Presented

18            Plaintiff contends the ALJ erred at step four of the sequential evaluation process by “failing

19   to properly address probative vocational evidence demonstrating that Plaintiff’s past work was a

20   ‘composite job,’” which is a “position comprised of several separate positions listed in the [DOT].”

21   ECF No. 27 at 6 (internal alterations omitted); Lingenfelter v. Colvin, Case No. 3:14-cv-00202-

22   MMD-VPC, 2015 WL 2194310, at *6 (D. Nev. May 11, 2015).

23            Defendant argues Plaintiff waived his composite job argument because Plaintiff did not raise

24   this issue at the administrative hearing, nor in his subsequent request for review of the ALJ’s decision

25   to the Appeals Council. ECF No. 28 at 6-7. In support of its waiver argument, Defendant cites to

26   two Ninth Circuit opinions: (1) Shaibi v. Berryhill, 870 F.3d 874 (9th Cir. 2017), amended and

27   superseded on denial of rehearing by Shaibi v. Berryhill, 883 F.3d 1102 (9th Cir. 2017), and (2)

28   Hurtado v. Berryhill, 749 Fed. App’x 663 (9th Cir. 2019) (unpublished).

                                                       7
         Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 8 of 10




 1            As discussed in greater detail below, while Defendant’s reliance on Shaibi v. Berryhill is not

 2   without some merit, the Hurtado decision, as well as case law from other federal district courts,

 3   more clearly support the conclusion that Plaintiff, who was represented by counsel, waived his

 4   composite job issue by failing to raise this issue at his administrative hearing.

 5            Shaibi stands for the proposition that “when a claimant fails entirely to challenge a vocational

 6   expert’s job numbers during administrative proceedings before the agency, the claimant waives such

 7   a challenge on appeal, at least when that claimant is represented by counsel.” 870 F.3d at 881

 8   (emphasis added). Here, of course, Plaintiff’s argument does not concern the VE’s testimony about

 9   job numbers but, rather, the ALJ’s findings on whether Plaintiff’s past relevant work constituted a

10   composite job. And while Plaintiff now points out, but failed to argue previously, it is “not the

11   province of a VE to declare whether a given job is, or is not, a composite job, but rather for the ALJ

12   to make this legal finding in the decision,” (ECF No. 30 at 2-3 (internal alteration omitted)), the

13   Shaibi decision suggests that Plaintiff’s failure to raise this argument during a Social Security

14   administrative proceeding results in waiver of the argument on appeal.
                                                                   5
15            The Hurtado decision, albeit unpublished, considered a plaintiff who argued on appeal that

16   he had a composite job, and that it was an error for the ALJ to classify this job by its least demanding

17   function. 749 Fed. App’x at 664. The Ninth Circuit rejected these arguments stating the plaintiff

18   waived them because neither was “raised before the agency,” but were “presented for the first time

19   in district court.” Id. The Ninth Circuit stated that the plaintiff, Hurtado, was represented by counsel,

20   conceded he worked as a file clerk and performed file clerk duties, but did “not raise either issue,

21   present any evidence, or challenge the vocational expert’s testimony at the administrative hearing,”

22   which resulted in the forfeiture of the arguments. Id. See also, Meanel v. Apfel, to which Hurtado

23   cites, stating, in relevant part, that “when claimants are represented by counsel, they must raise all

24   issues and evidence at their administrative hearings in order to preserve them on appeal. . . . [The

25   Court] will only excuse a failure to comply with this rule when necessary to avoid a manifest

26

27   5
              The unpublished Hurtado opinion lacks precedential value; however, this decision may be cited to for its
     persuasive value. Fed. R. App. P. 32.1(a) and 36-3(b) (permitting citation to unpublished Ninth Circuit decisions issued
28   on or after January 1, 2007 for their persuasive value).
                                                               8
         Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 9 of 10




                   6
 1   injustice.”       172 F.3d 1111, 1115 (9th Cir. 1999). In Meanel, the Ninth Circuit explained that

 2   although “disability benefits hearings are non-adversarial in nature,” a claimant must raise an issue

 3   to preserve it for appeal when he or she is represented by legal counsel because an attorney knows

 4   that “all relevant evidence should . . . be[] brought to the ALJ’s attention.” Id.

 5            Like Hurtado and Meanel, there is no question that Plaintiff was represented by counsel and

 6   that the issue of composite jobs was not raised at the administrative hearing. AR 35 (“The claimant

 7   . . . was represented by Michael Slagaky, Attorney.”), 48-50 (Plaintiff’s counsel only questions the

 8   VE about an added reaching limitation to the ALJ’s hypothetical, industry standards on off-task

 9   behavior, whether the sale representative position could be performed with a sit/stand option, and

10   permitted absenteeism due to back and pain issues). Therefore, based on the Ninth Circuit case law

11   available, this Court finds Plaintiff waived his “composite job” argument when he failed to raise the

12   argument at the administrative level.

13            This conclusion is further supported by decisions from federal courts outside the Ninth

14   Circuit. These decisions confirm that a claimant—at least when he or she is represented by

15   counsel—waives an argument by failing to raise it at the administrative hearing stage. Robilliard v.

16   Comm’r of Soc. Sec., Case No. 19-12891, 2020 WL 6588383, at *7 (E.D. Mich. Oct. 20, 2020)

17   (plaintiff “acknowledges that her counsel did not raise the issue of a composite job and did not

18   address a conflict between the DOT description and the physical requirements of the job she actually

19   performed at the administrative hearing. . . . [Plaintiff] has waived this challenge.”) (internal

20   brackets, citation, and quotation marks omitted); Dempsey v. Saul, Case No. 1:18CV2806, 2020 WL

21   1852631, at *5 (N.D. Ohio Apr. 13, 2020) (explaining that a claimant’s failure to object to a

22   classification of past work as separate jobs at the administrative hearing “waives his or her right to

23   raise such issues in the district court.”) (internal citations omitted); Cameron v. Berryhill, 356

24
     6
               Plaintiff argues that a case decided after the Meanel decision, Vertigan v. Halter, 260 F.3d 1044 (9th Cir. 2001),
25   which provides a “detailed discussion of the underlying law and facts” about a claimant’s past relevant work including
     work as a receptionist and cashier, would have considered Defendant’s waiver argument if it applied to the issue of
26   composite jobs. ECF No. 30 at 2. This contention is without merit. It is true that Vertigan says nothing about whether
     the claimant in that case challenged the classification of her composite job at the administrative level, but this omission
27   does not logically lead to the conclusion that the Ninth Circuit permitted plaintiff to raise this challenge for the first time
     in district court. In any event, here, it is undisputed that Plaintiff, who was represented by counsel, did not raise the
28   issue of composite jobs at the administrative hearing. AR 35, 48-50.
                                                                  9
      Case 2:20-cv-00805-EJY Document 31 Filed 02/23/21 Page 10 of 10




 1   F.Supp.3d 186, 192-94 (D. Mass. 2019) (providing the plaintiff “waived any argument that his prior

 2   work is best characterized as a composite job” because his counsel failed to raise this issue at the

 3   administrative level) (internal citation omitted); Mills v. Apfel, 84 F.Supp.2d 146, 150 (D. Me. 2000)

 4   (finding the claimant waived her argument by failing to raise it before the ALJ), affirmed, 244 F.3d

 5   1 (1st Cir. 2001).

 6          Overwhelming case law demonstrates the clear trend that a plaintiff, represented by counsel

 7   waives arguments for appeal that are not first raised at the Social Security administrative hearing

 8   level. Given that there is no dispute that Plaintiff did not raise the issue of whether his past relevant

 9   work constituted a composite job at the administrative hearing, Plaintiff cannot raise this argument

10   before this Court. For this reason, the Commissioner’s decision is affirmed.

11                                              IV.     ORDER

12          IT IS HEREBY ORDERED that Plaintiff’s Motion for Reversal and/or Remand (ECF No.

13   27) is DENIED.

14          IT IS FURTHER ORDRED that Defendant’s Cross-Motion to Affirm (ECF No. 28) is

15   GRANTED.

16          IT IS FURTHER ORDERED that the Clerk of Court shall close this case and enter judgment

17   accordingly.

18          DATED THIS 23rd day of February, 2021.

19

20                                                          ____________________________________
                                                            ELAYNA J. YOUCHAH
21                                                          UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28
                                                       10
